Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/18/2020 has been entered. Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered. Applicant argues that the prior art doesn’t teach the claimed invention as currently amended. The examiner agrees, however upon further consideration a new ground of rejection is made in view of G.Ahlenius (US  3,438,307)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by G.Ahlenius (US  3, 438, 307) hereinafter Ahlenius.
Regarding Claims 1 and 15 Ahenius teaches (Fig 3) a utility vehicle having a front loader, comprising: a support structure (Fig 1), an installation base (3) for mounting the front loader (Fig 1) on the utility vehicle (Fig 1); a swing arm (7) arranged in an articulated manner on the installation base (3); a swing arm cylinder (9) supported on the installation base (3) and on the swing arm (7), the swing arm cylinder (9) configured as a double-acting lifting cylinder having two hydraulic connections (see Fig below) via which the swing arm cylinder (9) is connected to working connections of a hydraulic controller (V)  , where the hydraulic controller (V)  is connected to a hydraulic pump (P)  and a hydraulic tank (T)  for containing a hydraulic medium (Fig 3); wherein, a hydraulic switching arrangement (MV) 
Regarding Claim 2 Ahenius teaches (Fig 3) wherein, under an increasing load pressure of the swing arm cylinder (9) the switching arrangement (MV) assumes the separated switching position thereof when a defined upper limit load pressure of the swing arm cylinder (9)is reached or exceeded (Fig 1-2) (when the valve actuator (Man) (see Fig 3) actuates the spool of valve MV) (see Fig 3).
Regarding Claim 3 Ahenius teaches (Fig 3) wherein the defined upper limit load pressure of the swing arm cylinder (9) corresponds to a maximum working pressure of the pump (P)  minus a pressure constant (any pressure can correspond to any other pressure by a certain factor or arithmetic sum)  .
Regarding Claim 4 Ahenius teaches (Fig 3) wherein, under a decreasing load pressure of the swing arm cylinder (see Fig below), the switching arrangement (MV) assumes its short-circuited switching position when the load pressure of the swing arm cylinder,(9) falls below a defined lower limit load pressure (when the valve actuator (Man) (see Fig 3) actuates the spool of valve MV).
Regarding Claims 6 and 16 Ahenius teaches (Fig 3) wherein the switching arrangement (MV) comprises a switching valve unit (MV) which is adjustable between the short-circuited switching position and the separated switching position (Fig 3), the switching valve unit (MV) comprises a hydraulic control input (Man) which is acted against by a restoring force that corresponds to the restoring pressure (Fig 3).
Regarding Claim 20 Ahenius teaches (Fig 3) A utility vehicle having a front loader (Fig 1), comprising: an installation base (3) for mounting the front loader (Fig 3) on the utility vehicle; a swing when the valve actuator (Man) (see Fig 3) actuates the spool of valve MV) (see Fig 3); wherein, the defined upper limit load pressure of the swing arm cylinder (9)corresponds to a maximum working pressure of the pump (P)  minus a pressure constant (any pressure can be said to correspond to another pressure); wherein, under a decreasing load pressure of the swing arm cylinder (see Fig below), the switching arrangement (MV) assumes its short-circuited switching position when the load pressure of the swing arm cylinder,(see Fig below) falls below a defined lower limit load pressure (when the valve actuator (Man) (see Fig 3) actuates the spool of valve MV).wherein the defined lower limit load pressure is less than the defined upper limit load pressure (See Fig 3)
Allowable Subject Matter
5, 7-9, 10-14 and 17-19 are objected to but would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

    PNG
    media_image1.png
    681
    361
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 3745